DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant’s claims domestic priority under 35 U.S.C. 119e to provisional application # 62/769462, filed on 11/19/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 11/14/2019 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 11/14/2019 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
Claim[s] 14 is objected to because of the following informalities:  at line 23, the sentence does not terminate in the proper punctuation of American English grammar.
Appropriate correction is required.
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: 
As per claim 1. A system, comprising:

a physical-unclonable-function ("PUF") array of PUF devices;

a processor configured to retrieve data from the PUF array; and

a memory coupled to the processor, the memory storing instructions that, upon

execution by the processor, cause the processor “to:
receive an authentication challenge from a server;
measure physical characteristics of PUF devices forming a portion of the
PUF array specified by the authentication challenge;
generate an authentication response based on the measured physical
characteristics;
receive a target error level indicating a number of errors desired in the
authentication response;
determine a required number of bits to be altered in a binary representation
of the authentication response to produce the number of errors desired
in the authentication response;
alter bit values of a subset of bits of the authentication response having the
required number of bits to generate a noisy authentication response;
transmit the noisy authentication response to the server; and
encrypt further communication with the server using a client-generated
encryption key derived from the authentication response in response to
receiving a message confirming successful authentication from the
server.”
As per claim 3. The system of claim 1, wherein the memory stores further instructions that, upon
execution by the processor, cause the processor “to alter the bit values of the subset of bits by inverting a bit value of each of the subset of bits.”

As per claim 9. A system, comprising:

a processor, a physical-unclonable-function ("PUF") array of PUF devices, and
memory coupled to the processor, the memory storing instructions that, upon
execution by the processor, cause the processor “to:
receive an authentication challenge from a server;
determine masking instructions identifying PUF devices belonging to the
PUF array;
determine a set of PUF devices forming a portion of the PUF array specified
by the authentication challenge that excludes PUF devices identified by
the masking instructions;
measure physical characteristics of the set of PUF devices;
generate an authentication response based on the measured physical
characteristics and transmit the authentication response to the server; and
encrypt further communication with the server using a client-generated
encryption key derived from the authentication response in response to
receiving a message confirming successful authentication from the server.”


As per claim 10. The system of claim 9, wherein the memory stores statistical information characterizing statistics of repeated measurements of the PUF devices belonging to the PUF array;
wherein the memory stores further instructions that, when executed by the processor

cause the processor “to:

determine that a subset of PUF devices specified by the authentication

challenge are unreliable;

include instructions identifying PUF devices belonging to the subset of PUF

devices in the masking instructions; and

transmit information sufficient to identify the PUF devices identified by the

masking instructions to the server.”


As per claim 11. The system of claim 10, wherein the memory stores further instructions that, when executed by the processor cause the processor “to:
receive a number of errors desired in the authentication response;

determine a required number of bits that must be altered in a binary representation of 

the authentication response to produce the number of errors desired in the 

authentication response;

determine, based on the statistical information stored in the memory, that including information indicating measured physical characteristics of a sufficient number of PUF devices belonging to the subset of PUF devices will result in errors in the required number bits with a probability greater than a predetermined threshold; and 
exclude the sufficient number of PUF devices belonging to the subset of PUF devices from the masking instructions.”

As per claim 12. The system of claim 11, wherein the memory stores further instructions that, when executed by the processor cause the processor “to:
perform a security assessment that indicates a level of security risk of
communication with the server; and
output the number of errors desired in the authentication response based on the level of 
security risk associated with communicating with the server.”

As per claim 14. A system, comprising 
a processor, and 
memory coupled to the processor, the memory storing:
(a) challenge-response data, each challenge-response datum associated with one of a
plurality of client devices each having a respective physical-unclonable-function
("PUF") array having a respective plurality of PUF devices, each challenge response
datum associated with an enrollment challenge issued to an associated client device
and an initial response to that enrollment challenge obtained from the associated
client device and derived from measurements of physical characteristics of PUF
devices belonging to the PUF array of the associated client device; and
(b) executable instructions that, when executed by the processor, cause the processor “to:
select, as an authentication challenge, a first enrollment challenge retrieved from the
memory and belonging to a challenge-response pair associated with a client
device possessing a physical-unclonable-function ("PUF") array having a
plurality of PUF devices;
identify, based on challenge-response data associated with the client device, a set of
unreliable PUF devices belonging to a portion of the PUF array of the client
device specified by the authentication challenge;
determine a desired number of errors in a response to the authentication challenge;
determine a number of unreliable devices of the set of unreliable devices having
physical characteristics that will produce a response to the authentication
challenge having the desired number of errors with a probability higher than a
predetermined threshold when used to generate a portion of the response to the
authentication challenge.
determine an expected response to the authentication challenge using an enrollment
response belonging to the challenge-response pair from the database previously
generated in response to the enrollment challenge by measuring physical
characteristics of PUF devices of a portion of the PUF array identified by the
enrollment challenge;
issue the authentication challenge to the client device;
issue masking instructions to the client device instructing the client device to:
generate a response to the authentication challenge that includes information indicating measured characteristics of the first set of PUF devices belonging to the portion of the PUF array specified by the challenge; and
excludes information indicating measured characteristics of the second set
of PUF devices belonging to the portion of the PUF array specified by
the challenge;
receive a response to the authentication challenge;
authenticate the client based on the response to the authentication challenge; and
transmit a notification to the client device indicating that the client device has been
successfully authenticated.”

As per claim 15. The system of claim 14, wherein the memory stores further instructions that, when executed by the processor, cause the processor to:
“receive a message identifying a ciphertext from the client device and retrieve the
ciphertext;
determine, using the ciphertext as the response to the authentication and a server-
generated encryption key, that a value of a difference metric indicating a degree
of difference between the authentication response and the expected response is
less than a predetermined maximum value of the difference metric.”

As per claim 16. The system of claim 15, wherein the memory stores further instructions that, when executed by the processor, cause the processor “to:
retrieve a blockchain transaction from a blockchain as the ciphertext;
select an expected authentication message associated with the client device from the
transaction block; and
wherein determining that the value of the difference metric between the
authentication response and the expected response is less than the predetermined
maximum value of the difference metric comprises:
deriving a cryptographic value using the server-generated encryption key and
determining that the cryptographic value matches the authentication message.”

As per claim 18. The system of claim 15, wherein the memory stores further instructions that, when executed by the processor cause the processor to:
“perform a security assessment that indicates a level of security risk of
communication with the server; and
output the number of errors desired in the authentication response based on the
level of security risk associated with communicating with the server.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Appropriate action required. 
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 

As per claim 4. The system of claim 3, wherein, when the system alters the bit values of the subset of bits of the authentication response, the system is configured “to alter only a predetermined range of bits belonging to the authentication response.”

As per claim 5. The system of claim 4, wherein the system is further configured “to select, as the predetermined range of bits, a candidate range of bits having a selected number of bits from a discrete set of ranges including differing numbers of bits based on the target error level.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Please see the indefiniteness rejection below for details. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Appropriate action required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to where in the specification as filed the required structure or hardware is disclosed to support the means or step plus function claim limitations as articulated above. It is also unclear where in the specification as filed the nexus the required structure or hardware to the recited functionality as articulated above that is the result of invoking means or step plus functional claim language. 
	Appropriate action required. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
NO rejections warranted at applicant’s initial time of filing for patent. 
Allowable Subject Matter
Claim[s]  1- 20 include allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Regarding claim[s] 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434